Citation Nr: 0733553	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability manifested as depression, anxiety and insomnia, to 
include as secondary to service-connected Hodgkin's disease, 
stage 2, status post radiation therapy and splenectomy.  

2.  Entitlement to service connection for a disability 
manifested as chronic fatigue, pain, poor memory and 
concentration, to include as secondary to a service-connected 
Hodgkin's disease, stage 2, status post radiation therapy and 
splenectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to December 
1987 and from September 1990 to June 1991.  He also served in 
the National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2005 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which denied the veteran's claims.  

The veteran testified at a videoconference hearing held 
before the undersigned Veterans Law Judge at the RO in 
January 2007.  At this hearing he withdrew his appeal of the 
RO's denial of a rating in excess of 20 percent for residuals 
service-connected Hodgkin's disease, stage 2, status post 
radiation therapy and splenectomy and this matter is no 
longer in appellate status.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that he is entitled to service 
connection for disorders manifested as depression, anxiety 
and insomnia, as well as chronic fatigue, pain, poor memory 
and concentration, to include as secondary to his service-
connected Hodgkin's disease, status post radiation therapy 
and splenectomy.  To date, there has not been an examination 
to clarify the question of causation of these disorders on a 
secondary basis.  

Although the veteran is noted to have failed to appear for a 
series of VA examinations including for lymphatic disorders 
and psychiatric disorders in March 2005, he later submitted a 
statement in August 2005 indicating that he was sick and 
unable to attend the examinations.  He later clarified at his 
January 2007 hearing that around the time the VA examinations 
were scheduled, he was ill and believed that his cancer had 
recurred, but needed further testing.  In light of this 
evidence of good cause for failure to appear, and in light of 
the fact that it is not clear whether he received notice of 
the consequences of 38 C.F.R. § 3.655 (2007) prior to these 
examinations, another attempt should be made to schedule VA 
examinations to address these claims.

Under the provisions of 38 C.F.R. § 3.310(a) (2007), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when aggravation 
of a veteran's nonservice- connected condition is proximately 
due to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation."  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Thus, a VA examination is needed to address 
the etiology of these claimed disorders, to include whether 
the disabilities are caused or aggravated by his service-
connected Hodgkins disease.  In addition the Board notes that 
the service medical records contain reference to insomnia in 
March and April 1991, as well as a complaint of "fatigue" 
in a September 1990 record of upper respiratory infection.  
Thus service connection on a direct basis must also be 
addressed.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for VA examination(s) by the appropriate 
specialists including in psychiatric 
disorders, lymphatic or endocrine 
disorders and any other specialist deemed 
necessary, to determine the nature and 
etiology of the veteran's claimed 
disability manifested as depression, 
anxiety and insomnia, and his claimed 
disability manifested as chronic fatigue, 
pain, poor memory and concentration.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder manifested as 
depression, anxiety and insomnia, and/or 
a current, chronic disorder manifested as 
chronic fatigue, pain, poor memory and 
concentration?  If so, is it at least as 
likely as not that any such disorder or 
disorders began in service?  The findings 
in the service medical records showing 
insomnia and fatigue complaints should be 
addressed in answering this question.  If 
such disorders manifested as depression, 
anxiety and insomnia, chronic fatigue, 
pain, poor memory and concentration did 
not begin in service is it at least as 
likely as not that any such disorder or 
disorders is/are being caused or 
aggravated beyond natural progression by 
symptoms caused by the Hodgkin's disease, 
stage 2, status post radiation therapy 
and splenectomy?  In answering this 
question, the examiner must separate any 
symptoms attributable to the Hodgkin's 
disease, stage 2, status post radiation 
therapy and splenectomy from any 
nonservice-connected medical condition 
shown to be present.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  Following completion of the above, 
the AOJ should re-adjudicate the 
veteran's claims for service connection 
on a direct and secondary basis.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
to include consideration of Allen, supra.  
An appropriate period of time should be 
allowed for response.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



